Fourth Court of Appeals
                                San Antonio, Texas
                                    November 16, 2021

                                    No. 04-21-00417-CR

                        Geovanni Jesus ALVAREZ-RODRIGUEZ,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 7830
                        Honorable Kirsten Cohoon, Judge Presiding


                                      ORDER
       Tonya R. Tompson’s notification of late reporter’s record is herby GRANTED. Time is
extended to December 6, 2021.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court